UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FAWZI KHALED A.F. AL ODAH, et al.,

         Petitioners,

         v.                                                 Civil Action No. 02-828 (CKK)
 UNITED STATES, et al.,

         Respondents.


                ORDER REGARDING MERITS HEARING PROCEDURES
                               (June 22, 2009)

       Upon consideration of the parties’ Proposed Procedures for Petitioners’ Merits Hearings

filed on June 19, 2009, it is, this 22nd day of June, 2009, hereby

       ORDERED that the Court shall adopt the parties’ proposal for opening statements.

Accordingly, the parties shall begin with unclassified opening statements, with Respondents

presenting their unclassified opening statement first. The parties shall then present classified

opening statements, with Respondents presenting their classified opening statement first.

Petitioner shall be responsible for translators and Respondents shall be responsible for all other

logistical arrangements necessary so that Petitioner may listen to the unclassified opening

statements;

       IT IS FURTHER ORDERED that the Court shall adopt the parties’ proposal for closing

statements. Accordingly, the parties shall present their closing statements in closed court.

Respondents shall present their closing argument first, followed by Petitioner. Respondents shall

be allowed to make a rebuttal closing argument;

       IT IS FURTHER ORDERED that the parties shall confer with respect to the contested
issues that they expect to present during the merits hearing, and shall submit a Joint List of

Contested Issues to the Court on the date that the parties shall make their final pre-hearing

submissions. For Petitioner Al Mutairi, the Joint List of Contested Issues shall be due on June

29, 2009. For Petitioner Al Odah, the Joint List of Contested Issues shall be due on July 13,

2009;

        AND IT IS FURTHER ORDERED that the Court shall make a final determination with

respect to the format the parties shall follow during the presentation of evidence after reviewing

the submission of the parties’ Joint List of Contested Issues.

        SO ORDERED.

Date: June 22, 2009

                                                           /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 2